Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific cyclic peptide as SEQ ID NO: 3); and Species B (i.e., a single and specific use as treating and/or preventing alopecia) in the reply filed on April 20, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that after the Examiner’s search, Species A has been expanded to include a derivative of SEQ ID NO: 3 where the C-terminus is amidated.  Thus, claim 25 is rejoined and examined herewith.  

Status of Claims
Claims 1-22 were originally filed on January 17, 2020. 
The amendment received on June 1, 2020, canceled claims 1-15 and 21-22; amended claim 16; and added new claims 23-34.  The amendment received on August 25, 2022, amended claim 16, 23, and 25.
Claims 16-20 and 23-34 are currently pending and claims 16-17, 19, 23-25, 29-30, and 33-34 are under consideration as claims 18, 20, 26-28, and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.

Priority
The present application is a divisional of U.S. Application No. 15/122,753 filed August 31, 2016, which claims status as a 371 (National Stage) of PCT/JP2016/065839 filed May 27, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015-110622 filed on May 29, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015-110622, which papers have been placed of record in the file of U.S. Application No. 15/122,753.  Please note that the Japanese application is in a foreign language and therefore cannot be reviewed.  

Sequence Interpretation/Claim Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 16 and 24 as open-ended requiring 100% identity to the amino acid sequence of Formula I but where the cyclic peptide is limited to a length of 17 amino acid residues in light of the claim limitation, “wherein said amino acid sequences does not have a peptide bond that is not between the amino acids constituting said amino acid sequence.”  This claim limitation is interpreted such that the only peptide bonds present in the claimed cyclic peptide are located between the 17 amino acid residues.  As such, the claimed cyclic peptide does not encompass any N-/C-terminal additions.  However, the claimed cyclic peptide does encompass a derivative thereof but the derivative cannot include additional amino acid residues at the N-/C-terminals that are linked via a peptide bond.  
Additionally, regarding whether the claimed invention is directed to patent eligible subject matter, it is noted that if there is a change in at least one characteristic as compared to the counterpart, and the change came about or was produced by applicant’s efforts or influences, then the change will generally be considered a markedly different characteristic such that the claimed product is not a product of nature exception.  Such a change in at least one characteristic has been demonstrated by Applicants.   The data provided in the instant specification starting at paragraph [0139] demonstrates that the claimed cyclic peptide (B ring), which has the amino acid sequence of SEQ ID NO: 3 or 15 thereby constituting a naturally occurring fragment of a larger protein; namely, the human natriuretic peptide B (See UniProt Database, Accession No. P16860, 12 pages (1990)), exhibits a markedly different characteristic than its natural counterpart.  More specifically, claimed SEQ ID NO: 3 exhibited faster-acting and longer-lasting effects as well as more potent antipruritic effect as compared with the BNP gel formulation (i.e., the full length protein) (See instant specification, paragraph [0154]).  For example, in Table 1, cases D1 to D6 all experienced reduced symptoms of dermatitis (see the post-application symptoms versus the pre-application symptoms) (e.g., D1 exhibited pre-application symptoms considered severe and post-application symptoms as moderate when SEQ ID NO: 3 was administered whereas when the full-length protein was administered the post-application symptoms remained severe).  Such a reduction in symptoms constitutes a change in at least one characteristic as compared to the counterpart, and the change came about or was produced by applicant’s efforts or influences.  Therefore, the claimed cyclic peptide is not a product of the nature exception and exhibits a markedly different characteristic than its natural counterpart, and thus, the instantly claimed method does not recite a judicial exception.  Accordingly, the claimed method is considered patent eligible subject matter given that the answer to Step 2A, Prong One is NO. 

Response to Arguments
Applicant’s arguments, see Response, filed 8/25/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 16, 23, and 25 have been withdrawn. 

Applicant’s arguments, see Response, filed 8/25/22, with respect to the 112(a), scope of enablement, rejection have been fully considered and are persuasive.  The rejection of claims 16-17, 19, 23-25, 29-30, and 33-34 as failing to comply with the enablement requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 8/25/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 25 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 8/25/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 16-17, 19, 23-25, 29-30, and 33-34 as being unpatentable over Endo US Publication No. 2012/0238498 A1 published on September 20, 2012 has been withdrawn. 

New Rejections Not Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19, 23-26, 29-30, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of alopecia by applying an external preparation comprising a cyclic peptide having an amino acid sequence of SEQ ID NO: 1 where X2 is Arg, X4 is Met, X6 is Ser and X7 is Ser thereby encompassing SEQ ID NOs: 3, 16-19, 22-23, and 25-75 to skin or mucosa of a subject in need thereof, does not reasonably provide enablement for the treatment of alopecia by applying an external preparation comprising a cyclic peptide having an amino acid sequence of SEQ ID NO: 1 where X2 is not Arg, X4 is not Met, X6 is not Ser, and/or X7 is not Ser thereby encompassing SEQ ID NOs: 4-8, 20-21, and 24 to skin or mucosa of a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  NOTE: the use in claim 16 is limited to the elected use of treating alopecia. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 16-17, 19, 23-26, 29-30, and 33-34 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the subject is suffering from alopecia in claim 16 by applying an external preparation comprising a cyclic peptide having an amino acid sequence of SEQ ID NO: 1 or a derivative thereof to skin or mucosa of a subject in need thereof, Applicants do not provide any evidence in the specification that the external preparation when comprising a cyclic peptide having the amino acid sequence of SEQ ID NO: 1 where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser treats alopecia in a subject.  The scope of the claimed cyclic peptide encompasses SEQ ID NO: 1, which is a 17mer amino acid sequence, where 12 of the 17 residues are variable including at positions X2, X4, X6, and X7.  Rather, the instant specification only demonstrates that instant SEQ ID NO: 3, i.e., CFGRKMDRISSSSGLGC, treats alopecia (See instant specification, paragraph [0184]; Tables 14 and 20).  Accordingly, claims 16-17, 19, 23-25, 29-30, and 33-34 are unduly broad with respect to the cyclic peptide amino acid sequence being applied to skin and/or mucosa of a patient in order to treat alopecia.

The State of the Prior Art
 It is noted that there is currently no prior art that teaches applying an external preparation comprising a cyclic peptide having the amino acid sequence of SEQ ID NO: 1 where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser to skin or mucosa of a subject in order to treat alopecia.  Furthermore, there is currently no prior art that teaches applying an external preparation comprising a cyclic peptide having the amino acid sequence of SEQ ID NO: 1 where the cyclic peptide is limited to the length of the claimed 17mer amino acid sequence to skin or mucosa of a subject in order to treat alopecia.  
Although, Endo examined the effects of human ANP (1-28), human BNP-32, and human CNP-22 as a gel or ointment for the treatment of various types of alopecia including alopecia areata, androgenetic alopecia, postpartum alopecia, female pattern alopecia, alopecia pityroides, and senile alopecia (See Endo US Publication No. 2012/0238498 A1 at paragraph [0371], [0374], [0385]) (cited in the Action mailed on 5/25/22), Endo does not teach or suggest a cyclic peptide limited to the instant 17mer amino acid sequence of SEQ ID NO: 1 treats any type of alopecia.  
Therefore, although finding treatment for alopecia is important, the state of the art requires vast amounts of data, including analysis of the efficacy of the external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 where 12 of the 17 residues are variable on the treatment of alopecia by applying the external preparation the skin or mucosa of a subject, producing animal models based on this analysis, in vitro and in vivo experiments, and phase 0, I, II, III, and IV clinical trials.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for the treatment of alopecia in a subject by applying an external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., applying the external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser to skin or mucosa of a subject in order to treat alopecia), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that the external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 applied to the skin or mucosa of a subject suffering from alopecia is an effective therapy.  Rather, Applicants only demonstrate that an external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 3 applied directly to affected skin of a subject already suffering from alopecia is capable of treating, improving, and/or reducing alopecia at the affected skin site (See Tables 20-22; Tables on pages 82-94), but fails to demonstrate that an external preparation comprising a cyclic peptide having the amino acid sequence of any other species of instant SEQ ID NO: 1 treats alopecia in a subject.  Applicants appear to rely on the assumption that by providing evidence that an external preparation comprising a cyclic peptide comprising the amino acid sequence of instant SEQ ID NO: 3 treats/improves/reduces alopecia on an affected skin site of a subject would exhibit similar intended results for an external preparation comprising a cyclic peptide comprising the amino acid sequence of instant SEQ ID NO: 1 that is not instant SEQ ID NO: 3.  However, such an assumption cannot be made because there is no indication that any other cyclic peptide species of instant SEQ ID NO: 1 would exhibit such results; especially, given that the instant specification demonstrates that Phe2, Arg4, Met6, Arg8, Ser10, and Ser11 are critical in the cyclic peptide exhibiting it’s NPR-A activation function (See instant specification, paragraph [0197]).  As such, instant SEQ ID NO: 1 requires Phe2 and Arg8, but does not require Arg4, Met6, Ser10, and Ser11, Thus, since the Specification fails to demonstrate any data or evidence of a representative number of cyclic peptides having the amino acid sequence of instant SEQ ID NO: 1 including where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, there would be no way of determining without undue experimentation whether the external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 exhibits such a desired result.  Without more experimentation demonstrating the efficacy on the treatment of alopecia of a representative number of cyclic peptides having the amino acid sequence of instant SEQ ID NO: 1, especially where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, that an ordinary skilled artisan can extrapolate to extend to the scope of the claimed genus, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1, especially where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, will treat alopecia in a subject when applied to the skin or mucosa of the subject.

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. applying the external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser to skin or mucosa of a subject in order to treat alopecia) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual treatment of alopecia by applying to skin or mucosa of a subject an external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1, especially where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser.  Applicants fail to provide the guidance and information required to ascertain where the claimed external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1, especially where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, will be effective against treating alopecia when applied to the skin or mucosa of a subject suffering from alopecia without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming the treatment of alopecia when the claimed external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1, especially where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, is applied to the skin or mucosa of a subject suffering from alopecia.  
Absent a reasonable a priori expectation of success for using the external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1, especially where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, to treat alopecia when the external preparation is applied to unaffected skin or mucosa of a subject, one skilled in the art would have to extensively test a large number of external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 and it’s efficacy in treating alopecia in vitro and/or in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance regarding the treatment of alopecia when the claimed external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1, especially where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, is applied to the skin or mucosa of a subject suffering from alopecia presented in the specification is very limited.  The Specification discloses working examples where an external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 3 was applied directly to the affected skin of subjects already suffering from alopecia and demonstrated the treatment, improvement, and/or reduction of alopecia (See Specification, Tables 20-22; Table on pages 82-94).  In these examples, application of the specific external preparation (i.e., instant SEQ ID NO: 3) directly to the affected site improved alopecia by reducing hair falling and thinning and stimulated hair growth.  The specification indicates that the effects of the specific external preparation prevented hair loss at the applied site (See specification, paragraph [0222]).  However, as noted in “The Breadth of the Claims and The Nature of the Invention” Section, the scope of the cyclic peptide in the external preparation encompasses a large variety of amino acid sequences including where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser.  Moreover, the instant specification identifies that X2 being Arg, X4 being Met, X6 being Ser, and X7 being Ser, are critical in the cyclic peptide functioning in the NPR-A activation (See instant specification, paragraph [0197]).  As such, experiments used in the specification are indicative of treatment, improvement, and/or reduction of alopecia by applying an external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 3 or of instant SEQ ID NO: 1 where X2 is Arg, X4 is Met, X6 is Ser, and X7 is Ser.  It is further noted that Applicants provide no data, examples, figures, etc. demonstrating a representative number external preparations comprising a cyclic peptide of instant SEQ ID NO: 1 is capable of treating alopecia when applied to the skin or mucosa of a subject suffering from alopecia.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the claimed external preparation comprising a cyclic peptide of instant SEQ ID NO: 1 where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser is capable of treating alopecia when applied to the skin or mucosa of a subject suffering from alopecia.
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed external preparation treats alopecia [see “Breadth of Claims” and “The Nature of the Invention” sections] where the claimed external preparation comprising a large and vast variety of cyclic peptide amino acid sequences, given the complexity and diversity of alopecia, as well as the lack of established benchmarks in the art known at the time of this application where alopecia is treated by applying the claimed external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 where X2 is not Arg, X4 is not Met, X6 is not Ser, and X7 is not Ser, alone or in combination with the additional agents.  Additionally, given that the Specification demonstrates that a cyclic peptide requires Arg at X2, Met at X4, Ser at X6 and Ser at X7 in order to exhibit its function in NPR-A activation, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous animal models and then clinical trials to ensure efficacy of a representative number of external preparations comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 16-17, 19, 23-25, 29-30, and 33-34, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 16-17, 19, 23-25, 29-30, and 33-34 would not be enabled by the written disclosure excluding that of treating alopecia by applying an external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 3 or of instant SEQ ID NO: 1 where X2 is Arg, X4 is Met, X6 is Ser, and X7 is Ser to skin or mucosa of a subject.  Therefore, Claims 16-17, 19, 23-25, 29-30, and 33-34, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to apply an external preparation comprising a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 1 to the skin or mucosa of a subject in order to treat alopecia in the subject.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 16-17, 23-25, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. WO Publication No. 2005/116655 A2 published on December 8, 2005.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 16-17, 23-25, and 33-34, with respect to a method of using an external preparation by applying the external preparation to skin and/or mucosa of a subject where the external preparation comprises a cyclic peptide having the amino acid sequence of SEQ ID NO: 3 as an amino acid sequence expressed by the Formula I as recited in instant claims 16 and 23-24; with respect to where the external preparation is applied to the nasal mucosa as recited in instant claim 17; with respect to where the cyclic peptide is a derivative wherein the derivative is substituted by a substituent which is capable of replacing a hydrogen atom, hydroxyl group, carboxy group or an amino group in the cyclic peptide as recited in instant claim 25; with respect to where the external preparation is a liquid, ointment, or liquid as recited in instant claim 33; and with respect to where the external preparation is used as a pharmaceutical product as recited in instant claim 34:
James et al. teaches variant and modified forms of several naturally occurring natriuretic peptides (NPs), proteins, analogs, and chemical conjugates of these NPs that possess one or more advantages over their naturally occurring counterparts (See James specification, paragraph [16]).  For example, James et al. teaches that NP compound conjugates comprise a natriuretic compound that includes a protein receptor A binding motif, at least one modifying moiety conjugation site, and at least one modifying moiety attached to the modifying moiety conjugation site (See James specification, paragraph [17], [47]).  These NP compound conjugates induce anti-hypertensive, cardiovascular, renal and/or endocrine effects (See James specification, paragraph [19], [173]) thereby constituting where these NP compound conjugates are useful to achieve these effects.  Thus, the teachings of James et al. satisfy a use of the NP compound conjugates as recited in instant claim 16 where this use is as a pharmaceutical product as recited in instant claim 34.
In one embodiment, James et al. teaches that the natriuretic compound that includes a protein receptor A binding motif includes natriuretic peptide analogs such as an analog having the amino acid sequence of SEQ ID NO: 2:  CFGRXMDRISSSSGLGC where X is a compound such as an amino acid residue having a modifying moiety conjugation site (See James specification, paragraph [50]-[55]).  James et al. further teaches that examples of an amino acid residue having a modifying moiety conjugation site are Lys, Cys or Arg (See James specification, paragraph [55]).  As such, James et al. teaches the amino acid sequence, CFGR[K/R]MDRISSSSGLGC as an embodiment of a natriuretic compound that includes a protein receptor A binding motif.  When comparing James’ SEQ ID NO: 2 when X is Lys or Arg, there is 100% identity and the same length to instant SEQ ID NO: 3.  Moreover, James et al. teaches that the Cys residues at positions 1 and 17 form a loop via a disulfide bond (See James specification, paragraph [74]).  Thus, James’ SEQ ID NO: 2 when X is Lys or Arg satisfies the claim limitation with respect to the cyclic peptide having an amino acid sequence of SEQ ID NO: 1 where the two Cys residues form a disulfide bond where the amino acid sequence does not have a peptide bond that is not between the amino acids constituting the amino acid sequence as recited in instant claims 16 and 23, and where the cyclic peptide has the amino acid sequence of instant SEQ ID NO: 3 as recited in instant claim 24.  
Furthermore, James et al. teaches that the modifying moiety attached to the modifying moiety conjugation site can be a polyalkylene glycol such as PEG (See James specification, paragraph [114]-[116]), a sugar moiety such as glycerol moieties, glucose, fructose, cellulose, etc. (See James specification, paragraph [119]-[120]), a polysorbate moiety (See James specification, paragraph [121]), or lipophilic moieties such as alkyl moieties, aryl moieties, fatty acids, etc. (See James specification, paragraph [126]-[130]).  James et al. also teaches conjugation strategies where one or more of these modifying moieties are conjugated to the natriuretic compound, e.g., through a Lys amino acid residue (See James specification, paragraph [152]).  For example, James et al. teaches that the natriuretic compound is coupled to the modifying moiety utilizing a hydrolysable bond, e.g., an ester, carbonate, or carbamate bond, or non-hydrolysable bond, e.g., a carbamate, amide, or ether bond (See James specification, paragraph [155]-[157]).  As such, since James et al. teaches coupling the modifying moiety at the Lys residue at position 14 (i.e., instant X3) where such coupling can be achieved utilizing a hydrolysable or non-hydrolysable bond, it would necessarily follow that a hydrogen atom of the side chain of the lysine residue is substituted.  By conjugating one of these modifying moieties to the NP compound, the NP compound reduces the rate of degradation, improves stability and/or biological activity of the NP compound (See James specification, paragraph [110]-[111]).  Thus, the teachings of James et al. satisfies the claim limitation with respect to where the derivative is substituted by a substituent which is capable of replacing a hydrogen atom in the cyclic peptide as recited in instant claim 25.  
Moreover, James et al. teaches pharmaceutical compositions comprising the NP compound conjugates where the NP compound conjugate is combined or admixed with a pharmaceutically acceptable carrier (See James specification, paragraph [165]).  The pharmaceutical compositions include those suitable for nasal or topical (i.e., both skin and mucosal surfaces including airway surfaces) (See James specification, paragraph [156], [173]) thereby constituting where the pharmaceutical composition is an external preparation that would necessarily be applied to skin and/or mucosa.  James et al. also teaches that pharmaceutical compositions suitable for topical application to the skin preferably take the form of an ointment, cream, lotion, paste, gel, spray, aerosol, or oil (See James specification, paragraph [156]).  Therefore, the teachings of James et al. suggest the claim limitations with respect to an external preparation comprising a derivative of a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 3 where the external preparation is applied topically to skin and/or mucosal surfaces such as nasal mucosa as recited in instant claims 16-17, with respect to where the external preparation is a spray, ointment, cream or gel as recited in instant claim 33, and with respect to where the external preparation is used as a pharmaceutical product as recited in instant claim 34.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	James et al. does not expressly teach a specific embodiment of a method of using an external preparation by applying the external preparation to skin and/or mucosa of a subject where the external preparation comprises a derivative of a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 3 as recited in instant claims 16-17 and 23-25.  However, the teachings of James et al. when considered as a whole cure the deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment of a method of using an external preparation by applying the external preparation to skin and/or mucosa of a subject where the external preparation comprises a derivative of a cyclic peptide having the amino acid sequence of instant SEQ ID NO: 3 as recited in instant claims 16-17 and 23-25, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of James et al. and apply an external preparation comprising a derivative of instant SEQ ID NO: 3 where the Lys at position X3 is modified with a PEG or fatty acid topically to skin and/or nasal mucosa of a subject in order to treat hypertension, a cardiovascular condition, and/or a renal condition in the subject where the conjugation of PEG or the fatty acid to the side chain of the Lys residue reduces the rate of degradation, and improves stability and/or biological activity of the NP compound.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because modifying the Lys residue at position X3 with a modifying moiety such as PEG or a fatty acid was known to reduce the rate of degradation, and improve stability and/or biological activity of the NP compound in order to treat hypertension, a cardiovascular condition, and/or a renal condition in a subject; and because a derivative of a NP compound such as instant SEQ ID NO: 3 was known to be applied topically to the skin and/or nasal mucosa of the subject in need of treatment as taught by James et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pharmaceutical composition comprising instant SEQ ID NO: 3 of James et al. was used to treat hypertension, a cardiovascular condition, and/or a renal condition in a subject.  Therefore, derivatizing the Lys residue at position X3 with a PEG or fatty acid and applying the pharmaceutical composition topically to the skin and/or nasal mucosa of the subject would support the reduced rate of degradation, and improved stability and/or biological activity of the NP compound thereby treating hypertension, a cardiovascular condition, and/or a renal condition in the subject by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654